DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on August 15, 2022. Claims 1, 3-11, 13-16, 18 and 20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the Drawing objection(s) set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the claim objection(s) set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections set forth in the previous Office Action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action.

EXAMINER’S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Weidan Fan (Reg. No. 74,304) on 26 August 2022.
The application has been amended as follows:

Listing of Claims:

Claim 11 (Currently Amended)	A pseudonym credential configuration apparatus comprising: 
a receiver, configured to cooperate with a processor to receive a first request message from a terminal device, wherein the first request message comprises an identifier of the terminal device and information about N to-be-requested pseudonym credentials, and N is a positive integer; 
a transmitter, configured to cooperate with the processor to send N second request messages to a pseudonym credential generation server, wherein each second request message instructs the pseudonym credential generation server to generate a pseudonym credential, and the pseudonym credential comprises a tag of the corresponding second request message and at least a part of information about one to-be-requested pseudonym credential comprised in the corresponding second request message; and 
a memory coupled to the processor, configured to store the tag of each second request message in association with the identifier of the terminal device in a registration server, so that the registration server is enabled to obtain, based on the tag, the identifier that is of the terminal device and that is associated with the tag, 
wherein the receiver is further configured to cooperate with the processor to receive N pseudonym credentials from the pseudonym credential generation server, and send the N pseudonym credentials to the terminal device, 
wherein the processor is configured to determine a type of the first request message before the transmitter sends the N second request messages to the pseudonym credential generation server, wherein the type is a pseudonym certificate request message or a pseudonym identity request message; and 
in response to the type being a pseudonym certificate request message, the transmitter sends the N second request messages to a pseudonym certificate generation server, or 
in response to the type being a pseudonym identity request message, the transmitter sends the N second request messages to a pseudonym identity generation server.

Claim 18 (Currently Amended)	A registration server comprising a processor and a memory, wherein: 
the memory is configured to store a program; and 
the processor which is coupled to the memory is configured to execute the program stored in the memory, and when the program is executed, the processor is configured to perform: 
receiving a first request message from a terminal device, wherein the first request message comprises an identifier of the terminal device and information about N to-be- requested pseudonym credentials, and N is a positive integer; 
sending N second request messages to a pseudonym credential generation server, wherein each second request message instructs the pseudonym credential generation server to generate a pseudonym credential, and the pseudonym credential comprises a tag of the corresponding second request message and at least a part of information about one to-be- requested pseudonym credential comprised in the corresponding second request message; 
storing the tag of each second request message in association with the identifier of the terminal device in the registration server, so that the registration server is enabled to obtain, based on the tag, the identifier that is of the terminal device and that is associated with the tag; and 
receiving N pseudonym credentials from the pseudonym credential generation server, and sending the N pseudonym credentials to the terminal device, 
wherein before sending the N second request messages to the pseudonym credential generation server, the processor is configured to perform: 
determining, by the registration server, a type of the first request message, wherein the type is a pseudonym certificate request message or a pseudonym identity request message; and 
in response to the type being a pseudonym certificate request message, the sending the N second request messages to the pseudonym credential generation server further comprises sending, by the registration server, the N second request messages to a pseudonym certificate generation server; or 
in response to the type being a pseudonym identity request message, the sending, the N second request messages to the pseudonym credential generation server comprises sending, by the registration server, the N second request messages to a pseudonym identity generation server.

Allowable Subject Matter
Independent claims 1, 11, 16 and 18 are allowed. Dependent claims 3-10, 13-15 and 20 are allowed based on their dependency. 

Claim 1 recites, inter alai, “determining, by the registration server, a type of the first request message, wherein the type is a pseudonym certificate request message or a pseudonym identity request message”. 

The closest prior art made of record are:

Whyte et al. (“A Security Credential Management System for V2V Communications” cited in the IDS filed on 6/24/2021 and hereinafter referred to as Whyte) which discloses a registration authority sends second requests to a pseudonym certificate authority for generating respective pseudonym certificates (see section IV B and Fig. 2 of Whyte)
Liu et al. (U.S. Pub. No. 2004/0249817 cited in the previous Office Action and hereinafter referred to as Liu) which discloses a hash is part of a certificate (see paragraph [0066] of Liu)

While the prior art does show a pseudonym certificate and different pseudonym credential types, the prior art is not considered to disclose determining the type of request, in combination with the other limitations. Therefore, claim 1 is considered to recite allowable subject matter over the prior art. Claims 11, 16 and 18 are considered to be allowable for similar reasons to claim 1. Dependent claims 3-10, 13-15 and 20 are considered to contain allowable subject matter based on their dependency.

15.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

16.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petit et al. (“Pseudonym Schemes in Vehicular Networks: A Survey”) – cited for teaching different types of pseudonym credentials – Table I

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438